department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list tep ram3 legend taxpayera ira x bank b companyc individual d amount e dear ' this is in response to your request dated date in which you request a - waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ taxpayer a claims that her failure to accomplish a timely rollover was due to both a lack of information following the abrupt resignation of her agent individual d and health issues of both herself and her husband the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x at company c taxpayer a had executed a durable_power_of_attorney giving individual d authority to take various actions on her behalf taxpayer a represents that she requested that individual d consolidate her various investment accounts into bank b in date individual d withdrew amount e from ira x and deposited it along with other funds into taxpayers a’s non-ira account at bank b within a month of this withdrawal individual d abruptly resigned and failed to explain to taxpayer a that amount e was a distribution from ira x and should be rolled over within the next few weeks to avoid taxation of such amounts during the same period of time that this was happening both taxpayer a and her husband were hospitalized taxpayer a then had to go to a rehabilitation facility where she remained for several weeks taxpayer a’s husband was then admitted to a nursing home facility taxpayer a relied on individual d to handle the financial aspects of the consolidation of her accounts and to advise her with respect to them individual d did not rollover amount e and resigned without advising taxpayer a of the need to rollover the amount withdrawn from ira x within the remainder of the 60-day period taxpayer a represents that amount e has not been used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount e sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to both a lack of information following the abrupt resignation of her agent individual d and health issues of both herself and her husband therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to transfer amount e to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours p o e g a t a a c t o f l o z e a m o a t v a s w n l o e a m e j laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
